Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 1 of 17 PageID #: 2007




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE
  SAMSUNG ELECTRONICS CO., LTD.,                )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )   C.A. No. 15-1059-CFC-CJB
                                                )
  IMPERIUM IP HOLDINGS (CAYMAN),                )
  LTD.,                                         )
                                                )
        Defendant.                              )

              PLAINTIFF SAMSUNG ELECTRONICS CO., LTD.’S
                      REPLY BRIEF IN SUPPORT OF
                MOTION FOR PRELIMINARY INJUNCTION

                                         John W. Shaw (No. 3362)
                                         Andrew E. Russell (No. 5382)
                                         SHAW KELLER LLP
                                         I.M. Pei Building
                                         1105 North Market Street, 12th Floor
                                         Wilmington, DE 19801
   OF COUNSEL:                           (302) 298-0700
   Jesse J. Jenner                       jshaw@shawkeller.com
   Steven Pepe                           arussell@shawkeller.com
   Kevin J. Post
   Alexander E. Middleton                Attorneys for Plaintiff Samsung
   ROPES & GRAY LLP                      Electronics Co., Ltd.
   1211 Avenue of the Americas
   New York, NY 10036
   (212) 596-9000
   Samuel L. Brenner
   ROPES & GRAY LLP
   Prudential Tower
   800 Boylston Street
   Boston, MA 02199
   (617) 951-7000
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 2 of 17 PageID #: 2008




   Douglas H. Hallward-Driemeier
   Jonathan R. Ference-Burke
   Kathryn C. Thornton
   ROPES & GRAY LLP
   2099 Pennsylvania Ave., NW
   Washington, DC 2006-6807
   (202) 508-4600

   Dated: January 15, 2021
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 3 of 17 PageID #: 2009




                                       TABLE OF CONTENTS

  TABLE OF AUTHORITIES .................................................................................... ii
  I.      THIS DISPUTE FALLS SQUARELY WITHIN THE SLA’S FORUM
          SELECTION CLAUSE ...................................................................................1
  II.     SAMSUNG HAS SHOWN AT LEAST A REASONABLE LIKELIHOOD
          OF SUCCESS ON ITS CLAIM THAT IMPERIUM’S ITC COMPLAINT
          ACCUSES LICENSED PRODUCTS .............................................................2
          A.      The Products at Issue Are Covered Third Party Products ....................3
                  1.      Clause (i) .....................................................................................4
                  2.      Clause (ii) ....................................................................................6
          B.      Imperium Misreads the Excluded Parties Clause .................................6
          C.      Imperium’s Extra-Record Speculation Is Wrong..................................8
  III.    IMPERIUM FAILS TO REBUT SAMSUNG’S SHOWING ON THE
          OTHER PRELIMINARY INJUNCTION FACTORS....................................9




                                                           i
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 4 of 17 PageID #: 2010




                                      TABLE OF AUTHORITIES

  Atlantic Marine Constr. Co. v. U.S. Dist. Ct. of the W. Dist. of Tex.,
     571 U.S. 49 (2013) ........................................................................................10, 11

  ECB USA, Inc. v. Savencia, S.A.,
    C.A. No. 19-731, 2020 WL 5369076 (D. Del. Sept. 8, 2020) ............................ 11

  General Protecht Grp., Inc. v. Leviton Mfg. Co.,
    651 F.3d 1355 (Fed. Cir. 2011) ............................................................2, 9, 10, 11

  Majkowski v. Am. Imaging Mgmt. Servs., LLC,
    913 A.2d 572 (Del. Ch. 2006) .............................................................................. 8

  In re McGraw-Hill Global Educ. Holdings LLC,
      909 F.3d 48 (3d Cir. 2018) ...........................................................................10, 11

  Peters v. Ryan,
     C.A. No. 16-1332, 2017 WL 1393692 (D. Del. Apr. 13, 2017)........................... 2

  Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co.,
    616 A.2d 1192 (Del. 1992) ................................................................................... 9

  Silfab Solar, Inc. v. United States,
      892 F.3d 1340 (Fed. Cir. 2018) ............................................................................ 3

  Singer Mgmt. Consultants, Inc. v. Milgram,
     650 F.3d 223 (3d Cir. 2011) ................................................................................. 3

  Swipe Acquis. Corp. v. Krauss,
    C.A. No. 2019-0509, 2020 WL 5015863 (Del. Ch. Aug. 25, 2020) .................... 8

  Texas Instruments Inc. v. Tessera, Inc.,
     231 F.3d 1325 (Fed. Cir. 2000) ............................................................................ 2

  Weyerhaeuser Co. v. Domtar Corp.,
    61 F. Supp. 3d 445 (D. Del. 2014)........................................................................ 8


  All emphases in text are added unless otherwise noted.




                                                           ii
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 5 of 17 PageID #: 2011




        Imperium focuses much of its Opposition (D.I. 138) on defeating strawmen.

  To the extent Imperium does address Samsung’s substantive positions, Imperium’s

  arguments crystallize the parties’ dispute. Samsung has shown that certain products

  that Imperium has accused in the ITC (listed in A002) are licensed under the SLA;

  Imperium says those products are not licensed. That dispute about the scope of the

  SLA is within this Court’s “exclusive jurisdiction” under that agreement and must

  be litigated here. A012 (§ 6.5).

        To resolve this dispute, the Court needs to determine only whether Samsung

  has shown at least a reasonable likelihood that the accused products are “Covered

  Third Party Products,” as defined in the SLA. While Imperium argues that only

  Sony sensors are licensed, the plain and unambiguous language of the definition of

  “Covered Third Party Products” protects not just the sensors (as “Licensed

  Product[s]”) but also Samsung’s products incorporating those sensors (as “Third

  Party Product[s]”). A004. Because Imperium has accused Covered Third Party

  Products in the ITC, an injunction should issue.

  I.    THIS DISPUTE FALLS SQUARELY WITHIN THE SLA’S FORUM
        SELECTION CLAUSE

        The parties’ briefs squarely frame a dispute within this Court’s exclusive

  jurisdiction. Samsung’s opening brief (D.I. 124 at 12-15) explains that Imperium’s

  infringement assertions in the ITC encompass Covered Third Party Products.

  Imperium disputes this, responding that it “explicitly excluded validly licensed


                                           1
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 6 of 17 PageID #: 2012




  products” from its ITC allegations. D.I. 138 at 8. The ITC would thus have to

  determine what products are licensed under the SLA to resolve this dispute, but the

  SLA unambiguously specifies this Court as the exclusive jurisdiction for resolving

  such disputes.

        Under the FSC and controlling precedent, the parties’ dispute about the SLA’s

  scope and how it applies to Samsung products is within this Court’s “exclusive

  jurisdiction,” which covers “all disputes and litigation regarding [the SLA], its

  construction[,] and matters connected with its performance” and “any

  disputes…arising with respect to the subject matter of this Agreement.” A012

  (§ 6.5). Texas Instruments, General Protecht, and other cases show that questions

  of the applicability of licenses in the context of infringement disputes are subject to

  forum selection clauses. D.I. 124 at 16-18 & n.7. Imperium “fail[ed] to contest”

  Samsung’s arguments in the opening brief about the scope of the FSC and has

  forfeited the point. See Peters v. Ryan, C.A. No. 16-1332-RGA, 2017 WL 1393692,

  at *2 (D. Del. Apr. 13, 2017).

  II.   SAMSUNG HAS SHOWN AT LEAST A REASONABLE
        LIKELIHOOD OF SUCCESS ON ITS CLAIM THAT IMPERIUM’S
        ITC COMPLAINT ACCUSES LICENSED PRODUCTS

        On the core issue whether certain products it has accused in the ITC are

  licensed, Imperium spends much of its Opposition building strawmen and knocking




                                            2
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 7 of 17 PageID #: 2013




  them down. For example, contrary to Imperium’s brief, see D.I. 138 at 14-15,

  Samsung has never argued that it has a “sub-license.”

        Rather, the key question is whether Samsung has shown a reasonable

  likelihood that the products accused of infringement in the ITC are licensed as

  “Covered Third Party Products.” Importantly, at this stage, Samsung does not need

  to prove its view conclusively, or even do so by a preponderance of the evidence.

  See Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d Cir. 2011)

  (en banc) (“A ‘likelihood’ does not mean more likely than not.”). Samsung need

  only make a showing the Federal Circuit has described as “at least a fair chance of

  success on the merits.” Silfab Solar, Inc. v. United States, 892 F.3d 1340, 1345 (Fed.

  Cir. 2018) (quotation marks and citation omitted).

        A.     The Products at Issue Are Covered Third Party Products

        Imperium’s suggestion that “only Sony image sensors are licensed,” D.I. 138

  at 15, ignores the SLA’s plain text. The SLA is unambiguous that entire products

  incorporating Sony image sensors, including Samsung’s smartphones and tablets,

  are licensed. Specifically, the SLA’s plain language protects not only the Sony

  image sensors (as “Licensed Product[s]”) but also “(i) Third Party products or

  services designed and marketed to operate in conjunction with or offered for sale or

  sold via a Licensed Product; or (ii) Third Party Products or services that when

  running, using, operating within, or otherwise benefiting from the functionality of a



                                            3
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 8 of 17 PageID #: 2014




  Licensed Product is covered by any claim of the Licensed Patents.” A004. The

  definition of Covered Third Party Products is important because Imperium

  contracted not to assert infringement claims against such products of Licensee Third

  Parties. A006 (§ 2.6).

        The Samsung products at issue qualify under either prong.

               1.    Clause (i)

        Imperium’s only arguments as to why this clause might not apply are that the

  conclusions of Samsung’s expert Kenneth Parulski suffer from “facial inadequacy”

  and that Mr. Parulski has “not been, and is unlikely to be, qualified as an expert in

  marketing.” D.I. 138 at 16, 18. Neither argument undercuts the plain language of

  the agreement and Samsung’s showing of a reasonable likelihood of success.

        First, Imperium’s argument rewrites the definition of “Covered Third Party

  Products.” In Imperium’s view, the image sensor itself must be marketed. D.I. 138

  at 16-18. But the SLA’s plain and unambiguous text—“products or services

  designed and marketed to operate in conjunction with or offered for sale or sold via

  a Licensed Product”—is clear that it covers a product (not merely some component

  thereof) that is “designed and marketed” to “operate in conjunction with” a Licensed

  Product. These products fit the definition because Samsung designed and markets

  its products to operate in conjunction with the Sony image sensors. Nothing in the

  contractual language requires express marketing of Sony image sensors.



                                           4
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 9 of 17 PageID #: 2015




        The SLA’s plain and unambiguous language conforms to the realities of

  Sony’s customers’ products. Image sensors do not operate in isolation. Samsung’s

  products include hundreds of components, and Samsung “marketed” its products

  based on the functionality of some of those components, including the built-in

  cameras that incorporate the licensed Sony image sensors. For example, Mr.

  Parulski discusses how Samsung markets the “Time of Flight (ToF) camera

  on…[the] Galaxy S20+ and S20 Ultra,” two products that are the subject of this

  Motion and that “include a Sony Time of Flight sensor (IMX518).” A237-38

  (¶ 111); see also A234-41 (¶¶ 106-18) (explaining why the products accused in the

  ITC FAC are “marketed to operate in conjunction with or offered for sale or sold via

  a Licensed Product.”).    Samsung does not market its devices based on other

  components, such as screws, heat sinks, or the adhesive that holds a phone together.

        Second, Mr. Parulski is more than competent and qualified to testify here. He

  worked in the digital camera industry for over thirty years, leading various teams in

  developing consumer digital cameras. A220-22 (¶¶ 7-14). Lay and expert trial

  witnesses for Samsung and Imperium in Texas testified regarding precisely the types

  of “marketing” documents analyzed in Mr. Parulski’s report. A239-41 (¶¶ 115-18).

        Ultimately, contrary to Imperium’s argument, clause (i) of “Covered Third

  Party Products” does not require that the Sony component be marketed expressly.




                                           5
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 10 of 17 PageID #: 2016




   Rather, it requires that the third-party product be marketed in a way that shows it

   operates using that Sony component. This is precisely what Samsung does.

                2.    Clause (ii)

         Imperium contends that the accused products do not fit the second prong of

   the definition of “Covered Third Party Products” because Samsung has yet to

   concede infringement of the Licensed Patents. D.I. 138 at 19. At this stage,

   Samsung does not have to concede anything. It is properly relying on Imperium’s

   allegations in the ITC FAC that Samsung’s products with Sony sensors are covered

   by Imperium’s patents. D.I. 124 at 14-15. If Imperium is right, then Samsung

   products that include Sony sensors are licensed as Covered Third Party Products

   under clause (ii). But to wait to resolve that question at the ITC would render the

   FSC and the SLA’s protections illusory. This Court has “exclusive jurisdiction”

   over that determination.

         B.     Imperium Misreads the Excluded Parties Clause

         Imperium’s argument regarding the Excluded Parties clause, SLA § 2.8 (D.I.

   138 at 9-13), avoids addressing how that clause explicitly treats “Covered Third

   Party Products,” instead interpreting the language as though it were solely limited to

   protecting “Licensed Products” (e.g., image sensors). For example, Imperium

   argues without support that “Sony and Imperium recognized by their agreement that

   an entity like Samsung might include a licensed Sony imaging sensor as well as an



                                             6
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 11 of 17 PageID #: 2017




   unlicensed Samsung sensor in its products” and allegedly “agreed that such an entity

   would benefit from the SLA for ‘that Sony imaging sensor’ but that the license

   would not extend to Samsung’s imaging sensor.” D.I. 138 at 12. The SLA’s plain

   language does not support that reading.

         The plain language of the key portion of the “Excluded Parties” clause is

   unambiguous: “Excluded Party shall not, however, include any Licensee Third

   Parties with respect to…Covered Third Party Products….” A006-07. Again,

   Covered Third Party Products are not simply the “Licensed Products” (e.g., Sony

   sensors). Rather, they are third-party products that are “designed and marketed to

   operate in conjunction with…a Licensed Product,” or products that “when running,

   using, operating within, or otherwise benefiting from the functionality of a Licensed

   Product [are] covered by any claim of the Licensed Patents.” A004. Thus, the

   SLA’s plain language protects the entire Covered Third Party Product based on the

   inclusion of a Sony image sensor, and the Excluded Parties clause confirms that.

   Contrary to Imperium’s suggestion, the SLA’s protections do not turn on whether a

   Covered Third Party Product also happens to include other unlicensed components.

   The parties could easily have added a carve-out to that effect, but they did not.

         In arguing otherwise, Imperium reads too much into the parenthetical at the

   end of § 2.8. That language, offered “by way of example and not of limitation,” is

   directed to Licensed Products and, in any event, is subordinate to the clear and



                                             7
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 12 of 17 PageID #: 2018




   controlling language that a Licensee Third Party is not an Excluded Party with

   respect to Covered Third Party Products. See Weyerhaeuser Co. v. Domtar Corp.,

   61 F. Supp. 3d 445, 450-51 (D. Del. 2014) (“[u]nder Delaware law, contract

   language such as ‘including without limitation’ and ‘including but not limited to’ is

   interpreted broadly,” and interpreting examples offered “without limitation” as

   “merely illustrative”). Imperium also incorrectly asserts that Samsung’s reading

   renders § 2.8 superfluous. On the contrary, under Samsung’s correct reading, the

   “Excluded Parties” clause plays a narrow, but clear, role in limiting future

   developments that might change the license’s scope by precluding any “Excluded

   Party” from becoming an “Affiliate.” See, e.g., A003-04. It is not “meaningless

   surplusage.” Swipe Acquisition Corp. v. Krauss, C.A. No. 2019-0509-PAF, 2020

   WL 5015863, at *5-6 (Del. Ch. Aug. 25, 2020) (finding clauses had independent

   meaning and rejecting argument that one was surplusage). Even if it were, the rule

   against surplusage is “only…a guide” that yields in the face of the plain and

   unambiguous language of a contract. Majkowski v. Am. Imaging Mgmt. Servs., LLC,

   913 A.2d 572, 588 (Del. Ch. 2006).

         C.     Imperium’s Extra-Record Speculation Is Wrong

         Imperium cannot undercut the SLA’s plain language by hypothesizing about

   various parties’ states of mind. For example, Imperium asserts that, while settling

   other cases, it “anticipated bringing infringement claims against Samsung” and



                                            8
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 13 of 17 PageID #: 2019




   “explicitly excluded Samsung’s products as licensed products.” D.I. 138 at 3-4.

   Regardless of Imperium’s purported intent, the actual language of the SLA, which

   is “[c]lear and unambiguous,” controls. See Rhone-Poulenc Basic Chems. Co. v.

   Am. Motorists Ins. Co., 616 A.2d 1192, 1195 (Del. 1992). In any event, Imperium

   offers no evidentiary support; Imperium merely cites the SLA itself and Samsung’s

   second amended complaint. D.I. 138 at 4 n.3.

          Imperium also postulates that, under Samsung’s reading, parties sued by

   Imperium that used Sony sensors but settled after Sony “would have relied on the

   SLA and would have had no reason to settle.” D.I. 138 at 20. This argument

   wrongly assumes that all the accused products used Sony sensors (which Imperium

   acknowledges was not the case, id. at 3) and that Imperium promptly disclosed the

   SLA’s terms to those parties. Ultimately, those parties may have had any number

   of reasons for settling, including a pragmatic desire to avoid investigating and

   litigating licensing issues after already engaging in litigation.

   III.   IMPERIUM FAILS TO REBUT SAMSUNG’S SHOWING ON THE
          OTHER PRELIMINARY INJUNCTION FACTORS

          Irreparable Harm: Imperium offers little in response to Samsung’s showing

   of irreparable harm. First, Imperium mischaracterizes Samsung’s argument as one

   based on monetary harm. However, General Protecht Group, Inc. v. Leviton

   Manufacturing Co., binding precedent that Imperium ignores, holds that being

   deprived of a “bargained-for forum” and having to litigate license issues “on


                                              9
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 14 of 17 PageID #: 2020




   multiple fronts at the same time” constitutes irreparable harm. 651 F.3d 1355, 1363-

   65 (Fed. Cir. 2011). As discussed below, Samsung is entitled to the bargained-for

   forum as an intended third-party beneficiary. Second, Imperium offers the circular

   claim that “price erosion, loss of goodwill, etc., are not irreparable and inappropriate

   harm unless this Court assumes that” the ITC will “wrongly decide the issues before

   [it].” D.I. 138 at 21. That argument is wrong. The question is not whether the ITC

   could analyze the SLA; the question is whether Samsung has shown more than a

   “reasonable likelihood” that Imperium has accused licensed products in the ITC,

   triggering those harms.

         Balance of Hardships and Public Interest: Imperium’s argument on these

   factors relies on outdated law. The unattributed quote on page 22 of Imperium’s

   Opposition appears to be from the Court’s 2017 opinion granting Imperium’s

   Motion to Dismiss. D.I. 44 at 9. Not only did the Third Circuit vacate that decision,

   D.I. 57, the quoted language is no longer good law after the Third Circuit’s decision

   in In re McGraw-Hill Global Educational Holdings LLC, which extended Atlantic

   Marine to intended third-party beneficiaries. When “a non-signatory intended third-

   party beneficiary brings a breach of contract claim,” and “expressly bases [its] claim

   on the terms of the contract,” and when the “breach of contract claim falls within the

   scope” of the forum selection clause in the contract, “there is no question that the




                                             10
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 15 of 17 PageID #: 2021




   non-signatory is bound by the forum selection clause.” McGraw-Hill, 909 F.3d 48,

   70 (3d Cir. 2018).

          Under McGraw-Hill, Samsung, as an intended third-party beneficiary, has

   every right to enforce the SLA’s terms, including the FSC. McGraw-Hill and

   Atlantic Marine together establish that the public interest firmly favors enforcing the

   FSC.    Moreover, Imperium’s attempt (D.I. 138 at 13 n.22) to incorporate by

   reference arguments from other briefs on the third-party-beneficiary issue is

   improper, ECB USA, Inc. v. Savencia, S.A., C.A. No. 19-731-RGA, 2020 WL

   5369076, at *2 n.6 (D. Del. Sept. 8, 2020), and, in any event, wrong for the reasons

   Samsung previously explained in its brief (D.I. 124 at 8, 12-13). Finally, Imperium

   faces no unfairness from litigating SLA issues in this Court. “Having contracted for

   a specific forum, [Imperium] should not be heard to argue that the enforcement of

   the contract into which it freely entered would cause hardship.” General Protecht,

   651 F.3d at 1365-66. Granting Samsung’s Motion will correctly keep all SLA-

   related issues here, as the SLA requires, while the ITC Action proceeds on other

   non-SLA issues.




                                             11
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 16 of 17 PageID #: 2022




                                          Respectfully submitted,

                                          /s/ Andrew E. Russell
                                          John W. Shaw (No. 3362)
                                          Andrew E. Russell (No. 5382)
                                          SHAW KELLER LLP
                                          I.M. Pei Building
                                          1105 North Market Street, 12th Floor
    OF COUNSEL:                           Wilmington, DE 19801
    Jesse J. Jenner                       (302) 298-0700
    Steven Pepe                           jshaw@shawkeller.com
    Kevin J. Post                         arussell@shawkeller.com
    Alexander E. Middleton
    ROPES & GRAY LLP                      Attorneys for Plaintiff Samsung
    1211 Avenue of the Americas           Electronics Co., Ltd.
    New York, NY 10036
    (212) 596-9000

    Samuel L. Brenner
    ROPES & GRAY LLP
    Prudential Tower
    800 Boylston Street
    Boston, MA 02199
    (617) 951-7000

    Douglas H. Hallward-Driemeier
    Jonathan R. Ference-Burke
    Kathryn C. Thornton
    ROPES & GRAY LLP
    2099 Pennsylvania Ave., NW
    Washington, DC 2006-6807
    (202) 508-4600

    Dated: January 15, 2021




                                        12
Case 1:15-cv-01059-CFC-CJB Document 143 Filed 01/15/21 Page 17 of 17 PageID #: 2023




                       CERTIFICATION OF COMPLIANCE

         I hereby certify that this brief complies with the word count limitations of this

   Court’s standing scheduling order because this brief contains 2487 words. This brief

   complies with the type and font limitations of this Court’s standing scheduling order

   because it has been prepared in a proportionally spaced typeface using Microsoft

   Word in 14-point Times New Roman font.

                                                  /s/ Andrew E. Russell
                                                  John W. Shaw (No. 3362)
                                                  Andrew E. Russell (No. 5382)
                                                  SHAW KELLER LLP
                                                  I.M. Pei Building
                                                  1105 North Market Street, 12th Floor
                                                  Wilmington, DE 19801
                                                  (302) 298-0700
                                                  jshaw@shawkeller.com
                                                  arussell@shawkeller.com
                                                  Attorneys for Plaintiff Samsung
                                                  Electronics Co., Ltd.

   Dated: January 15, 2021
